Appeal by defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered August 26, 1981, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claim that he was arrested in his home without a warrant is irrelevant, since the prosecutor agreed not to use statements obtained from defendant, as a result of the alleged illegal arrest, in his direct case (see Payton v New York, 445 US 573). However, since the statements were obtained after proper Miranda warnings were given and were not coerced, the prosecutor was justified in using the statements for impeachment purposes while cross-examining defendant (Mincey v Arizona, 437 US 385; Harris v New York, 401 US 222). Furthermore, the trial court properly denied defendant’s request to charge the jury that it must acquit him if it found the shooting and stabbing to be accidental since the court’s charge thoroughly covered the question of intent. We also find that considering all the circumstances of the instant case, defendant’s attorney provided effective assistance to defendant (Strickland v Washington, 466 US _, 104 S Ct 2052).
We have considered defendant’s other claim and find it to be without merit. Mollen, P. J., Titone, Thompson and Weinstein, JJ., concur.